Citation Nr: 1041189	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-21 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

4.  Entitlement to service connection for a disability manifested 
by a skin rash.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty for training from June 20, 1989 to 
December 12, 1989, with an additional unverified period of active 
duty for training from February 17, 1996 to March 3, 1996.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of October 2004, May 2006, and October 2007 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

During the course of a hearing before the undersigned Veterans 
Law Judge in July 2008, the Veteran's accredited representative 
indicated that the Veteran wished to withdraw from consideration 
the issues of entitlement to increased evaluations for service-
connected tinnitus and right ear hearing loss.  Accordingly, 
those issues are no longer before the Board.

This case was previously before the Board in September 2008, 
wherein it was remanded for additional development and due 
process considerations.  The case was returned to the Board for 
appellate consideration.   

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the Veteran's claims.  
So, regrettably, these claims are again being remanded to the RO 
via the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

In this regard, the Board notes that the Veteran has not yet been 
provided with a VA examination which addresses whether the 
Veteran's claimed low back disability, left knee disability, 
GERD, skin disability, and sleep apnea are related to his 
service.  The Board acknowledges that the Veteran's service 
treatment records do not show treatment or diagnoses of these 
disabilities, and that the Veteran was afforded a VA examination 
in connection with his claims in March 2004, but points out that 
Veteran claims that, even absent an acute event or injury during 
service, his service resulted in his current low back disability, 
left knee disability, GERD, skin disability, and sleep apnea.  
The Board also notes that the VA examination of record does not 
address whether the Veteran's claimed disabilities are related to 
his military service.   Thus, the medical evidence is unclear 
whether the Veteran's claimed disabilities are causally or 
etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds 
that the Veteran should be afforded additional VA examinations in 
order to determine nature and etiology of the Veteran's low back 
disability, left knee disability, GERD, skin disability, and 
sleep apnea, if any.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an examination 
of the claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his low back disability, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his current low back 
disability, if any, is related to his 
service in the military, to include any 
alleged events or injuries during his 
period of military service.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his left knee disability, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his current left knee 
disability, if any, is related to his 
service in the military, to include any 
alleged events or injuries during his 
period of military service.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his GERD, including whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) that his 
current GERD, if any, is related to his 
service in the military, to include any 
alleged events or injuries during his 
period of military service.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

4.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his skin disability, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his current skin 
disability, if any, is related to his 
service in the military, to include any 
alleged events or injuries during his 
period of military service.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

5.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his sleep apnea, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that his current sleep apnea, if any, is 
related to his service in the military, to 
include any alleged events or injuries 
during his period of military service.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's service 
medical records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

6.  Following completion of the above, the 
RO should readjudicate the issues of 
entitlement to service connection.  
Consideration must be given to all 
additional evidence received since issuance 
of the most recent statement of the case as 
to the matter.  If any benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


